

116 S2964 RS: War Risk Insurance Extension Act of 2019
U.S. Senate
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 434116th CONGRESS2d SessionS. 2964[Report No. 116–219]IN THE SENATE OF THE UNITED STATESDecember 3, 2019Mr. Wicker (for himself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationFebruary 27, 2020Reported by Mr. Wicker, without amendmentA BILLTo amend title 49, United States Code, to extend the authority of the Secretary of Transportation
 to issue non-premium aviation insurance.1.Short titleThis Act may be cited as the War Risk Insurance Extension Act of 2019.2.Extension of authoritySection 44310(b) of title 49, United States Code, is amended by striking December 31, 2019 and inserting December 31, 2020.February 27, 2020Reported without amendment